LOTTINGER, Judge,
dissenting.
I respectfully dissent.
My disagreement is limited to the majority’s failure to find that Jeffrey Todd Harris was contributorily negligent. It does not follow that a seventeen year old boy would or should assume a transformer box is de-energized simply because an expert in the field of electrical engineering would make the same assumption. The test is not what an expert would assume, but what a reasonable 17-year-old under similar circumstances would do. Interestingly, the expert stated that he would not have touched anything inside the transformer box.
The issue is simple. Was it reasonable for a seventeen year old boy, who studied electrical welding in school and who was told that the box was a transformer box, to grab hold of a component part inside the box? I believe it was highly unreasonable.
Therefore, I respectfully dissent.